Citation Nr: 1512261	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-39 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to January 1969, with additional service in the Army Reserves and in the Minnesota Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The Veteran's appeal was remanded by the Board in January 2013, so that he could be afforded a new VA examination.  The VA examination was conducted in February 2013.  A Supplemental Statement of the Case was issued in February 2013.  Accordingly, the Board finds that there has been substantial compliance with the directives of the January 2013 remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a compensable rating for left ear hearing loss has been raised by the record in statements dated January 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's current right ear hearing loss is not shown to have been present in service, or for many years thereafter, nor is it shown to be the result of his military service or any incident therein.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in November 2009 and April 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's available service records and his post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was initially provided a VA examination in March 2010, May 2010, and July 2010, in connection with his claim on appeal and a July 2010 addendum was obtained.  The Board found these examinations inadequate and remanded the claim in January 2013 to obtain another VA examination; this was accomplished in February 2013.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the February 2013 VA examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings to include a nexus opinion, based on a review of the complete claims file and with adequate bases for the opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the onset of the Veteran's hearing loss, and any relationship between this condition and his service.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for service connection.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), if manifest to a compensable degree within one year after discharge from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see also Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).

Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  With respect to periods of INACDUTRA, service connection may be granted for disability resulting only from injuries incurred or aggravated during such periods, not disability resulting from diseases.  38 U.S.C.A. § 101(23), (24); Brooks v. Brown, 5 Vet. App. 484, 485 (1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that the law "permits service connection for persons on inactive duty [training] only for injuries, not diseases, incurred or aggravated in line of duty").  Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Therefore, the appellant is not entitled to a presumption of sound condition at entrance onto a period of active duty for training or inactive duty training, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, including hearing loss, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) are not available with respect to periods of ACDUTRA or INACDUTRA.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The Veteran asserts that his current right ear hearing loss is due to exposure to loud noises in active military service.  He describes exposure to loud noises from generators and engines.

On a December 1967 report of medical history, the Veteran denied a history of hearing loss and ear trouble.  The examination reflects a notation of a hearing deficit.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
25
-
30
LEFT
5
5
5
-
0

On a June 1968 report of medical history, the Veteran reported a history of hearing loss.  The examiner noted a loss of hearing in the right ear had begun within the past three months.  On examination, a hearing defect of the right ear was noted.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
-
30
LEFT
5
10
15
-
10

On a December 1968 report of medical history, the Veteran reported a history of ear trouble but denied a history of hearing loss.  It was noted that right ear hearing loss had been found approximately two months ago, although the Veteran denied noticing any hearing difficulty during his daily routine.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
-
25
LEFT
15
15
15
-
15

A November 1974 report of medical history indicates the Veteran denied a history of hearing loss and ear trouble.  On examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
5
0
LEFT
0
0
5
0
0

A June 1982 report of medical history indicates the Veteran denied a history of hearing loss and ear trouble.  On examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
55
40
LEFT
15
10
20
35
15

An August 1989 report of medical history indicates the Veteran reported a history of hearing loss.  On examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
40
40
30
LEFT
5
0
35
25
15


A January 1991 report of medical history indicates the Veteran reported a history of hearing loss.  On examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
40
50
45
LEFT
15
0
50
40
25

A November 1994 report of medical history indicates the Veteran reported a history of hearing loss.  On examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
55
60
55
LEFT
20
15
45
40
40

A May 1996 report of medical history indicates the Veteran reported a history of hearing loss.  On examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
50
0
0
LEFT
0
25
5
5
50


A February 2001 report of medical history indicates the Veteran reported a history of hearing loss.  On examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
60
55
50
LEFT
20
20
45
50
55

A January 2009 private treatment record reflects pure tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
65
70
70
LEFT
20
35
50
60
55

On VA examination in March 2010, the Veteran reported a history of military noise exposure for over 20 years while working for a communication company in close proximity with generators.  The Veteran asserted hearing protection was not issued originally, and although it was issued later, it was sometimes difficult to find and sometimes went missing.  The Veteran also reported an occupational history of noise exposure from working as a sprinkler fitter for 22 years and from working with a drill press and welder for a short period of time.  He stated he would wear ear protection if the environment was noisy.  The Veteran also reported recreational noise exposure while drag racing, although he asserted he always wore ear protection.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
70
70
LEFT
30
40
60
60
55

Speech discrimination tests revealed 92 percent word recognition bilaterally.  The VA examiner diagnosed bilateral sensorineural impairment.  The VA examiner reviewed the Veteran's claims file and observed that the induction examination and discharge examination showed hearing loss in both ears by VA standards.  The VA examiner noted that despite the existing hearing loss on induction, there was a significant shift in thresholds from induction to discharge.  As a result, the VA examiner opined that the Veteran's current hearing impairment was at least as likely as not caused by or aggravated by military noise exposure.

The Veteran underwent an additional VA examination in May 2010.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
55
60
65
LEFT
25
35
50
60
65

Speech discrimination tests reflected 96 percent word recognition in the right ear and 94 percent word recognition in the left ear.  The VA examiner diagnosed mild to moderate sensorineural impairment in both ears.  As the claims file was not made available for review, the VA examiner did not provide an etiological opinion with respect to the Veteran's current hearing loss.

On VA examination in July 2010, the Veteran reported a history of military noise exposure due to weapons fire in basic training, occupational noise exposure from sprinkler systems, and no recreational noise exposure.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
55
55
LEFT
25
30
45
45
50

Speech discrimination tests revealed 90 percent word recognition in the right ear and 96 percent word recognition in the left ear.  The VA examiner diagnosed bilateral sensorineural impairment.  Because the Veteran' medical records were not available for review, the VA examiner stated he could not resolve the issue without resorting to mere speculation.  If no records existed, the VA examiner opined that it was at least as likely as not that the Veteran's current hearing impairment was caused by or the result of military noise exposure.

Later in July 2010, the Veteran's claims file was provided to a VA examiner for clarification of the July 2010 VA opinion.  Upon review, the VA examiner stated that the Veteran's June 1968 entrance examination and December 1968 separation examination revealed normal hearing.  The VA examiner opined that because the discharge examination showed normal hearing, the Veteran's current neuro-sensory hearing loss was not related to military noise exposure.  The VA examiner also found it was more likely than not that the Veteran's current hearing loss was not related to his service in the Reserves because normal life experiences would far outweigh any such noise exposure.  The VA examiner rationalized that since Reserve duty only involved monthly weekend duty and two weeks during the year, it represented, at most, 10 percent of the Veteran's lifetime noise exposure, whereas normal life experiences in general society accounted for 90 percent of the noise exposure.

The Veteran submitted an October 2011 private treatment record demonstrating a diagnosis of bilateral symmetrical sensorineural hearing loss, a configuration which the physician opined was generally associated with noise-induced hearing loss.

The Veteran also submitted an October 2011 letter from a private physician who reported that she had examined the Veteran and reviewed the Veteran's information, to include his entrance examination and separation examination and statements made by VA.  The private physician opined that it was at least as likely as not that the Veteran's current bilateral sensorineural hearing loss was caused by or the result of his military noise exposure.  The private physician stated that her rationale was based on a review of the records and the type of hearing loss diagnosed, including the high frequency notch consistent with a noise notch and threshold shift.

Most recently, the Veteran underwent a VA examination in February 2013.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
65
60
LEFT
25
35
50
60
55

Speech discrimination tests reflected 80 percent word recognition in the right ear and 84 percent word recognition in the left ear.  

The VA examiner diagnosed sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in both ears.  The examiner opined that "it is less likely as not that any preexisting right ear hearing loss was aggravated beyond the natural progression of the disease as a result of military noise exposure."  The examiner added that "[i]t is my opinion that [the] Veteran did not have a pre-existing right ear hearing loss."  The examiner stated that the Veteran had normal hearing by VA standards (cited as normal is up to 35 decibels) on both entrance and discharge hearing examinations, and that he also had a normal hearing test upon pre-enlistment to the Army Reserves in 1974.  The examiner pointed out that in fact, the Veteran's hearing test in 1974 obtained better thresholds than his hearing test at discharge in 1969, which would suggest unfavorable testing conditions during the 1969 examination leading to slightly elevated thresholds in the right ear (although they were still considered normal hearing).  The examiner stated that the 1974 examination is likely a more accurate representation of the Veteran's hearing as compared to the 1968 examination.  The examiner further noted that the Veteran's next hearing test on record is dated 1982 which showed a hearing loss in the right ear at 3000 and 4000 Hertz; the Veteran's hearing continued to deteriorate and Reserve service separation examination in 2001 showed bilateral hearing loss, worse in the right ear.

A February 2015 private treatment record reflects that the Veteran was seen for a hearing evaluation with a complaint of decreased hearing since 2011.  He reported a noticeable decrease in hearing and having more difficulty in using the phone.  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
75
70
65
LEFT
25
45
60
60
60

The private audiologist noted that the Veteran had "an extensive history of noise exposure from the military."  The assessment was mild to severe sloping sensorineural right ear hearing loss with mid frequency decrease.  Word recognition score was 84 percent in the right ear.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for right ear hearing loss.

There is currently diagnosed right ear hearing loss meeting the requirements for hearing loss disability as set forth in 38 C.F.R. § 3.385.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The Board observes that on the December 1967 and June 1968 examinations, some degree of right ear hearing loss preexisted service according to the Hensley standard.  See Hensley, 5 Vet. App. at 157.  The February 2013 VA examiner opined that "it is less likely as not that any preexisting right ear hearing loss was aggravated beyond the natural progression of the disease as a result of military noise exposure.  However, the February 2013 VA examiner further opined that "[the] Veteran did not have pre-existing right ear hearing loss."  In support of this opinion, the examiner asserted that the Veteran had normal hearing by VA standards, (which were incorrectly cited as normal is up to 35 decibels) in the 1967, 1968 and 1974 examinations.  Nevertheless, the examiner also pointed out that the Veteran's hearing test in 1974 obtained better thresholds than his hearing test in 1968 which, it was opined, suggested unfavorable testing conditions during the 1968 examination and that the 1974 examination is likely a more accurate representation of the Veteran's hearing as compared to the 1968 examination.  The Board accepts this as adequate rationale for the negative opinion as to aggravation of right ear hearing loss in service.

After separation from active duty service, service treatment records from the Veteran's service with the Minnesota Army National Guard show that on the November 1974 and June 1982 reports of medical history, the Veteran denied hearing loss or ear trouble.  Furthermore, the February 2013 VA examiner stated that the Veteran had a normal hearing test upon pre-enlistment to the Army Reserves in 1974.  The examiner explained that the Veteran's hearing test in 1974 obtained better thresholds than his hearing test at discharge in 1969, which suggested unfavorable testing conditions during the 1969 examination leading to slightly elevated thresholds in the right ear.  Indeed, the examiner notes that it was not until the Veteran's next hearing test of record in 1982 that hearing loss disability was shown in the right ear at 3000 and 4000 Hertz; thereafter, the Veteran's hearing continued to deteriorate and separation examination in 2001 showed bilateral hearing loss, worse in the right ear.  As such, there is no evidence to establish aggravation of pre-existing right ear hearing loss associated with his period of active service.

The Board acknowledges that the March 2010 VA examiner and October 2011 private physician provided positive nexus opinions with respect to the Veteran's current bilateral hearing loss and military noise exposure.  However, it appears the March 2010 VA examiner and the October 2011 private physician based their respective opinions on a threshold shift, which, although applicable to the Veteran's left ear hearing in service, is not supported by the evidence of record with respect to the Veteran's right ear hearing.  In this respect, the December 1968 separation examination does not show an in-service threshold shift for the Veteran's right ear hearing.  Rather, the Veteran's right ear hearing appears to have slightly improved at the 2000 Hertz and 4000 Hertz levels.  As such, the Board finds these two positive opinions were predicated on an inaccurate factual basis with respect to the Veteran's right ear hearing and therefore are not probative as to the issue of concern.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 (1993). 

The Board notes that the conclusion of the February 2013 VA examiner is based on a thorough review of the Veteran's claims file, and clinical examination of the Veteran, and consideration of the Veteran's reported history, and is consistent with the other probative evidence of record.  The examiner noted the Veteran's history of military noise exposure from service and indicated that the claims file was reviewed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  For these reasons, the Board attaches significant probative value to the February 2013 VA examiner's opinion.

To the extent that the Veteran contends that his right ear hearing loss is related to his service, his statements are not competent evidence to establish medical etiology in this case.  In certain instances, lay testimony may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.   See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, while military noise exposure is not disputed in this case, the question of whether the Veteran's current right ear hearing loss was caused or aggravated by his in-service noise exposure or by some other causes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical etiological opinion.

Moreover, substantial probative weight is given to the opinion of the February 2013 VA examiner who specialized in the field of audiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  The most probative evidence of record shows that the Veteran's current right ear hearing loss was not caused or aggravated by his military service, and the Board may not accept unsupported lay speculation with regard to medical issues.

Additionally, the evidence of record does not support a finding that the Veteran's right ear sensorineural hearing loss manifested to a compensable degree within one year following his separation from active duty service.  As such, right ear hearing loss may not be presumed to have been incurred in or aggravated by service as a chronic disease.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the benefit of the doubt doctrine when making these findings, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.012; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


